Citation Nr: 0925674	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  01-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1958 to December 1959 (Navy) and from August 1960 to 
July 1961 (Air Force).  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  In November 2002 
the Board undertook development under authority then in 
effect.  In September 2003 and in June 2005 the case was 
remanded to the RO for additional development.  In March 
2009, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year; and the Veteran's current hearing 
loss disability is not shown to be related to an event, 
injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the matter 
being addressed.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  The initial adjudication 
in this matter, in January 2000, preceded enactment of the 
VCAA.  The Veteran was provided content-complying notice by 
letter in February 2004.  He has had ample opportunity to 
respond.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), an August 2008 Supplemental Statement 
of the Case informed him of disability rating and effective 
date criteria.  Neither the Veteran nor his representative 
alleges that notice has been less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO attempted to arrange for VA examinations in 
2005, 2006 and 2008; however, the Veteran failed to report to 
these examinations.  Furthermore, the Board has obtained a 
VHA medical advisory opinion from otologist.  The Board 
provided the Veteran a copy of the opinion; he was notified 
that he had 60 days to submit any additional evidence or 
argument in support of his claim.  Subsequently, his 
representative responded with written argument.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of this claim.
II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

See 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Hearing loss was not noted during either of the Veteran's two 
periods of service.  

VA outpatient records dated in August and October 2000 show 
diagnoses of hearing loss and sensorineural hearing loss, 
respectively, and a November 2000 VA audiology report shows 
findings of severe left ear sensorineural hearing loss and no 
response to the limits of the audiometer for the right ear.

On January 2001 VA neurology consult, that Veteran related 
that in approximately 1980 (when he was 40 years old), he 
began having problems with left ear hearing, and underwent a 
surgical procedure in an attempt to correct the problem.  He 
felt that the left ear hearing loss had slowly progressed 
since that time.  He further indicated that about 1 1/2 years 
prior (i.e., in 1999) he had the onset of ringing in the 
right ear with progressive hearing loss in that ear, and now 
had complete loss of hearing in the right ear.  

In a letter dated in January 2001, J.Z., D.O., noted that the 
Veteran reported that he had been "surrounded by large 
artillery barrages in the Navy" and then worked "with jet 
turbines in the Air Force."  Dr. J.Z. opined that "noise 
exposure from [the Veteran's] military exercises could have 
contributed to his hearing loss."  Dr. J.Z. further 
indicated that he could not tell how much the service noise 
trauma contributed to the current hearing loss.  

A May 2004 private audiogram notes complete hearing loss in 
the right ear and severe sensorineural hearing loss in the 
left ear.

The Veteran was scheduled for VA examinations in August 2005, 
October 2005, July 2006, March 2008 and July 2008; on each of 
these occasions he failed to report, explaining that he lives 
a great distance from the VA facility, and that the travel 
would pose too much of a hardship for him.  

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA otologist reviewed the Veteran's claims 
folder in March 2009.  Based on a review of the evidence of 
record, including the Veteran's STRs (which are negative for 
findings of hearing loss), his statements, the medical 
opinion provided by Dr. J.Z., and the other evidence of 
record, the VHA otologist opined:

Dr J.Z, D.O. opinion given in 2001 
regarding etiology of [the Veteran's] 
hearing loss is speculative, since he 
also had no evidence of [the Veteran's] 
hearing at the time of military service 
and his discharge.

The damage done to the cochlear hair 
cells from excessive sound stimuli is 
well documented but this damage occurs at 
the time of this exposure.  It is not 
cumulative or progressive.  So this great 
loss of hearing would have been obvious 
at the time of exposure not some 40 years 
later.

It is my opinion that there has been no 
nexus demonstrated between the severe 
loss of hearing as shown in the audiogram 
done in 2004 and the [Veteran's] military 
service.

As hearing loss was not noted in service and sensorineural 
hearing loss is not shown to have been manifested in the 
first year following the Veteran's discharge from active 
duty, service connection for such disability on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis (for sensorineural hearing loss as an 
organic disease of the nervous system) is not warranted.  
Consequently, what is necessary to substantiate the Veteran's 
claim is competent (medical) evidence that relates his 
hearing loss disability to an event, injury, or disease in 
service.

While the Veteran has not been formally examined to determine 
to what extent he has a hearing loss disability by VA 
standards, it appears clear that he indeed has a substantial 
bilateral hearing loss disability, as noted in the VA 
outpatient records and private medical evidence of record.  
With respect to the etiology of the bilateral hearing loss, 
in January 2001, Dr. J.Z. opined that noise exposure from the 
Veteran's military service "could have contributed to his 
hearing loss."  The use of the term "could have" renders the 
opinion speculative.  Medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, because 
Dr. J.Z. further indicated that he could not tell how much 
the service noise trauma contributed to the hearing loss, it 
is not sufficiently probative for the Board to make its 
determination.
Conversely, the March 2009 VHA advisory opinion is clearly 
against the Veteran's claim.  The VHA expert found that there 
is no relationship between the Veteran's current hearing loss 
and his military service.  The VHA expert noted that the 
Veteran's STRs are silent for any findings of hearing loss, 
and that the first evidence of hearing loss was about 40 
years after the Veteran's military service.  His opinion is 
based on a review of the Veteran's entire pertinent medical 
history, including his STRs, post-service medical evidence 
and other evidence as noted above.  The consulting expert 
provided a detailed explanation of the rationale for the 
conclusion reached, as noted above.  The medical opinion in 
support of the Veteran's claim did not address/provide an 
explanation for the fact that there is no evidence of hearing 
loss in service or for 40 years thereafter.  In light of the 
foregoing, the Board finds the VHA opinion the most probative 
and persuasive evidence in this matter.

The Board has also considered the Veteran's own statements to 
the effect that his bilateral hearing loss was incurred 
during his military service.  The etiology of a disability is 
a medical question.  Because the Veteran is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.




ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


